Title: To Thomas Jefferson from William Wirt, 14 January 1808
From: Wirt, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond, January 14th. ’08
                  
                  I fear you have forgotten my disposition, since you seem to think that your favor of the 10th. might require an apology. It is to me obliging and grateful, beyond expression. I cannot, better, deserve your good opinion, than by answering your proposition in the same spirit of frankness, in which it is made.
                  My desire to go into the army proceeded from no dislike to my profession: it arose from the impulse which electrified the continent. In acting under it, I overlooked domestic inconveniencies, which, in this calmer proposal of going into congress, present themselves with irresistible force. I have a wife and children entirely unprovided for: they subsist on the running profits of my practice: the instant this ceases, they must either starve or be thrown on the charity of their relatives. This latter would be the effect of my going into the army. But a state of war demands many sacrifices which can never be necessary in a time of peace. The war, too, I calculated, could not last more than two or three campaigns, at least upon land: after which, I might return to my practice: Whereas, the political career fixes my destiny for life. In entering it, although I should have the good fortune to reap all the high honors and advantages which your obliging good opinion has suggested, yet old age will come upon me and find my wife & children as destitute of provision, as they are now. I think it my duty to endeavour to guard against this; and, as soon as I can, to place them in a situation in which my death would not beggar them. It is then that I might enter, with advantage, on public life. I should be better informed and better known: and independence of fortune might save me from those cruel and diabolical insinuations, which I have some times seen in the debates of congress and in the public prints—
                  The situation of our amiable and beloved country man, who has just returned from a foreign mission to meet the most perplexing embarrassments, of a private nature, at home, is, to me, an awful lesson on the subject of devoting one’s-self to his country before he shall have secured an independent retreat for old age. Nothing, indeed, can be more endearing than the spirit of that devotion: yet I fear that the unfeeling importunity of his creditors may make him almost repent of his patriotism.—I advert to a circumstance of so much delicacy as this, only to you, because I know that you are his friend, and because from the sacred confidence in which I receive your communication, I am sure that this answer will be held in the same light.
                  I may add that were my fortune other than it is, there is not in life a course on which I would enter with more spirit and ardor than that to which you invite me. The government is most dear to my affections: its practicability, its energy, its dignity, the protection, prosperity and happiness which it ensures, are now demonstrated. And after your retirement, the pure and enlightened man to whom we look as your successor, will, in my opinion, have no equal on the theatre of public life.—Yet notwithstanding this, I am sure that you will approve my motive in adhering to the practice of the law.—I am, Dear Sir, most respectfully, Yr. obt. Sevt.
                  
                     Wm Wirt 
                     
                  
               